Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “orthogonally to the target; via a processor” should read –orthogonally to the target; and via a processor--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, her would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 & 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2014/0187916) in view of Keidar (US 7,306,593).
Regarding claim 1, Clark teaches (Figures 2-3) a method, comprising the steps of:
inserting a flexible probe (catheter 28, [0021]) into a cavity in a body of a subject ([0022]), the flexible probe having a proximal portion (proximal portion 13P, [0026]), a distal end (distal portion 13D, [0024]), a distal segment (distal section 13, [0021]), a resilient contact force sensor (resilient joint 54, [0026]) in the distal segment ([0026]), a transmitter (internal miniature magnetic field generator MF, [0024]) disposed within the flexible probe, a receiver (sensor assembly 17, [0025]), and a position sensor (sensor assembly 17, [0025]) disposed within the flexible probe ([0025]) and configured for receiving signals from the transmitter ([0025]) for sensing a position of the tip relative to the distal end ([0032]), the distal segment having a tip (distal tip end 30, [0021]), the tip being centered about an axis of symmetry (longitudinal axis 25, [0036] & Figure 3), wherein an ablation electrode (tip electrode 15, [0021]) is disposed on the tip of the distal segment ([0021] & Figure 3);
The sensor assembly 17 performs the functions of both the claimed receiver and position sensor.  According to [0025], the sensor assembly 17 is capable of receiving the generated magnetic fields, and [0032] teaches that the assembly is able to communicate positional data.
Paragraph [0003] states that radiofrequency energy can be generated and applied to an electrode on the distal tip of the catheter to perform ablation.  This, along with [0022], designate tip electrode 15 as an ablation electrode.
As explained in [0021], the catheter 28 comprises a deflectable intermediate section 12.  Figure 2 illustrates the flexibility of the deflectable intermediate section 12.  Likewise, [0026] describes the joint 54 as flexible, elastic, and resilient.  This can be seen in Figure 4.

responsively to readings of the contact force sensor, establishing a desired contact force between the flexible probe and the target ([0029]); and
via a processor (console 34, [0023]) determining an angular deviation (angular deflection, [0023]) between the distal end and the proximal portion of the probe ([0023-0024]) and determining when the distal tip is in alignment with the distal end of the probe ([0006] & [0034]).
However, Clark fails to disclose an ultrasound transducer, directing ultrasonic energy parallel to the axis of symmetry toward a wall of the cavity, orienting the ultrasound transducer orthogonally to the target, activating the ultrasound transducer to emit ultrasound signals, and processing echo signals returning from the emitted ultrasound signals to determine a thickness of the wall.
Keidar teaches (Figure 2):
an ultrasound transducer (ultrasonic transducers 46, Column 7, Lines 27-30) in the distal segment (Column 7, Lines 30-31), wherein the ultrasonic transducer is configured for directing ultrasonic energy parallel to the axis of symmetry toward a wall of the cavity; and
responsively to readings by the receiver of signals from the transmitter, orienting the ultrasound transducer orthogonally to the target (Column 9, Lines 29-42 & Column 10, Lines 47-51), activating the ultrasound transducer to emit ultrasound signals (Column 9, Lines 52-56), and processing echo signals returning from the emitted ultrasound signals to determine a thickness of the wall (Column 9, Lines 56-60).
According to Column 9, Lines 29-42 & Column 10, Lines 47-51, the operator is able to orient the device so that it contacts the target at a desired orientation.  Therefore, it is able to orient the device orthogonally, if that is the orientation chosen.

Regarding claim 2, Clark in view of Keidar teach the method according to claim 1, and Clark further teaches that the resilient contact force sensor (54, Figure 3) is disposed between the transmitter (MF, Figure 3) and the receiver (17, Figure 3).
Regarding claim 9, Clark in view of Keidar teach the method according to claim 1, and Clark further teaches (Figures 2-3) that the resilient contact force sensor forms a joint between a proximal portion (proximal portion 13P, [0026]) of the flexible probe and the tip of the distal segment ([0026]).
Regarding claim 10, Clark in view of Keidar teach the method according to claim 9, and Clark further teaches an axis of symmetry for the proximal portion and distal segment (longitudinal axis 25, [0036], Figures 3-4).
However, Clark fails to disclose orienting the ultrasound transducer.
Keidar teaches orienting and aligning the ultrasound transducer (Column 9, Lines 29-42 & Column 10, Lines 47-51).
Keidar teaches determining an angle between the transducer and tissue.  By applying this to the segments proximal and distal to the flexible joint taught by Clark, the operator would easily be able to determine that the two axes are aligned, as the angle would be zero.

Paragraph [0029] teaches measuring contact force in order to ensure a continuous pressure applied to the tissue.  It also names a range of desired forces (20-30 grams).
However, Clark fails to disclose orienting the ultrasound transducer.
Keidar teaches orienting the ultrasound transducer (Column 9, Lines 29-42 & Column 10, Lines 47-51).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Keidar, as applied to claim 1, above, in further view of Hashimshony (US 2008/0039742).
Regarding claim 8, Clark in view of Keidar teach the method according to claim 1, and Clark further teaches that the transmitter is a single frequency transmitter ([0024]).
Paragraph [0024] states that the magnetic field generator MF comprises an individual coil.  Having one coil results in a single frequency being transmitted at a time, as stated in [0050] of applicant’s specification.
However, Clark fails to disclose that the receiver comprises a single coil.
Keidar teaches that the receiver comprises a single receiving coil (sensing coils 45, Column 8, Lines 16-18).
Column 8, Lines 16-18 states that position/orientation sensor 44 can contain a single sensor coil.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the sensor with a single coil as taught by Keidar into the probe taught by Clark.  The position sensor having a single coil can reduce manufacturing cost and time without affecting the overall functionality.
However, Clark in view of Keidar fail to disclose that the transmitter or receiver function in the radiofrequency range.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined the transmitter and receiver taught by Clark in view of Keidar to operate in the radiofrequency range as taught by Hashimshony.  This ensures that the two parts are able to communicate with each other.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-2 & 9 have been considered but are moot in view of new grounds of rejection.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues “Clark does not expressly teach an ultrasound transducer disposed in the distal end for directing ultrasonic energy toward the wall. Keidar appears to teach a plurality of ultrasonic transducers arranged in a phased array. While they are aimed in a forward- looking direction, there does not appear to be disclosure that a single transducer is configured for directing ultrasonic energy parallel to the axis of symmetry of the distal tip”.
Keidar teaches in Column 9, Lines 48-50 that the transducers are "aimed in a forward-looking direction along the axis of the catheter".  Any one of these transducers can be used to teach a single transducer configured to direct ultrasonic energy parallel to the axis of symmetry.
Further regarding claim 1, applicant argues “Claim 1 (amended) includes the limitation that the processor is configured to process echo signals returning from the emitted ultrasound signals to determine a thickness of the wall; and to calculate ablation parameters responsively to the thickness of the wall before the wall is ablated. Keidar appears to teach calculating the ablation parameters based on the operator's input. While the operator's input may be desired depth of ablation (which may be based 
Claim 1 has been amended so that only at least one of steps 1-3 needs to be taught.  For the sake of compact prosecution, and without analyzing the argument for persuasiveness, the rejection that Keidar teaches “calculating ablation parameters responsively to the thickness of the wall before the wall is ablated” has been removed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        

/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793